DETAILED ACTION
The Amendment filed February 14, 2022 has been entered. Claims 1, 2, and 4-14 have been amended. Currently, claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 2/14/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive in view of the claim amendments as best understood.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made of claims 1-15 under 35 U.S.C. 112(b) as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In this case, claim 1 is an apparatus claim which also comprise the method steps of  “in case of using a same fiber yarn, the pressure elastic modulus of the plurality of pressure sensor units is adjusted by varying a density of the fiber yarn and by equalizing the amount of conductive particles per unit area” and “in case of using different fiber yarns, the pressure elastic modulus of the plurality of pressure sensor units is adjusted by using fiber yarns having a different pressure elastic modulus, and the amount of conductive particles per unit area of each of the plurality of pressure sensor units is the same”.
The Examiner suggests the following Amendment to claim 1 so as to overcome the rejection of claim 1 under 35 U.S.C. 112(b):
1. (Currently amended) A pressure sensor for sensing pressure in a vertical direction comprising:
a plurality of pressure sensor units stacked in multiple layers, wherein at least one of a pressure elastic modulus and an amount of conductive particles per unit area of each of the plurality of pressure sensor units is different from each other, 
wherein a stacking order of the plurality of pressure sensor units is determined based on a magnitude of the pressure elastic modulus or the amount of conductive particles per unit area of each of the plurality of pressure sensor units, 
wherein the plurality of pressure sensor units have textile materials comprising:
or 
the amount of conductive particles per unit area of each of the plurality of pressure sensor units is the same.

Regarding claim 2, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In this case, claim 2 is an apparatus claim which also comprise the method step of  “in case of using the same fiber yarn, a pressure sensor unit having a low density of a fiber yarn increases a number of impregnation times and printing times to equalize the amount of conductive particles per unit area”.
The Examiner suggests the following Amendment to claim 2 so as to overcome the rejection of claim 2 under 35 U.S.C. 112(b):
2. (Currently amended) The pressure sensor of claim 1, wherein, the textile material comprises the same fiber yarn such that a pressure sensor unitis configured to have by increasing 

Regarding claim 8, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In this case, claim 8 is an apparatus claim which also comprise the method steps of  “in case of using a same fiber yarn, the tension elastic modulus the plurality of strain sensor units is adjusted by varying a density of the same fiber yarn and by equalizing the amount of conductive particles per unit area” and “in case of using different fiber yarns, the tension elastic modulus of the plurality of strain sensor units is adjusted by using fiber yarns having a different tension elastic modulus, and the amount of conductive particles per unit area of each of the plurality of strain sensor unit is the same”.
The Examiner suggests the following Amendment to claim 8 so as to overcome the rejection of claim 8 under 35 U.S.C. 112(b):
8. (Currently amended) A strain sensor for sensing tension in a horizontal direction comprising: 
a plurality of strain sensor units connected to be in contact with each other in a left and right direction, 
wherein at least one of a tension elastic modulus and an amount of conductive particles per unit area of each of the plurality of strain sensor units is different from each other, 
wherein a connecting order of the plurality of strain sensor units is determined based on a magnitude of the tension elastic modulus or the amount of conductive particles per unit area, 
wherein the plurality of strain sensor units are connected to be in contact with each other in the left and right direction in ascending or descending order of the magnitude of the tension elastic modulus or in ascending or descending order of the amount of conductive particles per unit3Appl. No. 16/649,071Attorney Docket No.: SS00160IW area, 
wherein the plurality of strain sensor units have textile materials comprising:
or


Regarding claim 10, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In this case, claim 10 is an apparatus claim which also comprise the method step of  “in case of using the same fiber yarn, a strain sensor units having a smaller density of an insulating fiber yarn increases a number of impregnation times and printing times equalize the amount of conductive particles per unit area”.
The Examiner suggests the following Amendment to claim 10 so as to overcome the rejection of claim 10 under 35 U.S.C. 112(b):
10. (Currently amended) The strain sensor of claim 8, wherein, the textile material comprises the same fiber yarn, wherein the strain sensor units have by increasing 

Regarding claims 3-7, 9, and 11-15, these claims are rejected for failing to remedy the rejections of claims 1 and 8 under 35 U.S.C. 112(b) above.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejections of claims 1, 2, 8, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-15, Wu in view of Beauvais and represents the best art of record. However, Wu in view of Beauvais fails to encompass all of the limitations of currently amended independent claims 1 and 8 as best understood.
Specifically regarding claim 1, the Examiner agrees with the Applicant that Wu in view of Beauvais fails to critically teach a pressure sensor comprising a plurality of pressure sensor units stacked in multiple layers, wherein the plurality of strain sensor units have textile materials comprising:
or

Specifically regarding claim 8, the Examiner agrees with the Applicant that Wu in view of Beauvais fails to critically teach a strain sensor comprising a plurality of stain sensor units connected to be in contact with each other in a left and right direction, wherein the plurality of strain sensor units have textile materials comprising:
or

Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 8 as best understood and the examiner can find no teachings for the stacked textile pressure sensor or connected stain sensors as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855